Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 09/12/22 has been received and entered. Application No. 17/140,203 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (U.S. PGPub 2018/0351786; hereinafter “Pope”) in view of Adjaoute (U.S. PGPub 2015/0039512) and further in view of Kennis et al. (U.S. PGPub 2006/0212487; hereinafter “Kennis”).

As per claims 1, 9, and 17, Pope discloses a computer-implemented method, a computer program product, and a computer system comprising:
converting received data from a time-based domain to a frequency-based domain using a signal processing algorithm;(See Fig. 19B, paras. 13-14 and 24, wherein time domain and transforming into frequency domain are disclosed, also See paras. 177, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)
identifying transactional noise within the converted data; (See Figs. 11A, 19B, paras. 154-155, wherein identifying patterns, fraud detection are disclosed, also See paras. 191-195 and 205, wherein detecting intentional tampering, discrepancies, patterns are disclosed; as taught by Pope.)
However, Pope fails to disclose filtering the identified transactional noise by removing datapoints within the converted data that reaches a predetermined threshold of signal strength using the signal processing algorithm; and generating a line graph depicting removal of the data that is indicative of the identified transactional noise from the converted data.
On the other hand, Adjaoute teaches filtering the identified transactional noise by removing datapoints within the converted data that reaches a predetermined threshold of signal strength using the signal processing algorithm; (See Fig. 7, paras. 80-86, wherein stripping of irrelevant data points process are disclosed; as taught by Adjaoute.)
and generating a line graph depicting removal of the data that is indicative of the identified transactional noise from the converted data. (See Fig. 3, paras. 57 and 79, wherein data cleanup models and fraud models with different setting of filter switch are disclosed; as taught by Adjaoute.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Adjaoute teachings in the Pope system. Skilled artisan would have been motivated to incorporate real-time cross-channel fraud protection taught by Adjaoute in the Pope system for multi-stage measurement data analysis.  In addition, both of the references (Pope and Adjaoute) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data cleansing.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Pope and Adjaoute fails to disclose to provide converted data: defining one or more indicative markers corresponding to transactional noise, wherein the indicative markers are contextual details which identify transactional noise within a dataset and distinguish said transactional noise from other data; the converted data based, at least in part, on the defined one or more indicative markers.
On the other hand, Kennis teaches to provide converted data: defining one or more indicative markers corresponding to transactional noise, wherein the indicative markers are contextual details which identify transactional noise within a dataset and distinguish said transactional noise from other data; the converted data based, at least in part, on the defined one or more indicative markers. (See paras. 13, 29-30, wherein method of distinguishing and detecting fraudulent data are disclosed, also See paras. 44, 47 and 131, wherein transaction integrity monitoring and indicators of misuse, abuse, fraud data are disclosed; as taught by Kennis.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kennis teachings in the combination of Pope and Adjaoute system. Skilled artisan would have been motivated to incorporate systems for monitoring transaction entity versions for policy compliance taught by Kennis in the combination of Pope and Adjaoute system for multi-stage measurement data analysis.  In addition, both of the references (Pope, Adjaoute, and Kennis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data cleansing.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2, 10, and 18, the combination of Pope, Adjaoute, and Kennis further discloses wherein converting received data from the time-based domain to the frequency-based domain comprises applying a Fourier Transform algorithm on the converted data within the time-based domain to the frequency-based domain.(See Fig. 19B, paras. 13-14 and 24, wherein time domain and transforming into frequency domain are disclosed, also See paras. 177, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)

As per claims 3, 11, and 19, the combination of Pope, Adjaoute, and Kennis further discloses wherein identifying transactional noise within the converted data comprises: identifying a plurality of contextual factors within the converted data; (See Fig. 19B, paras. 13-14 and 24, wherein time domain and transforming into frequency domain are disclosed, also See paras. 177, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)
identifying a plurality of indicative markers of a fraudulent signal associated with each contextual factor within the plurality of contextual factors; (See Figs. 11A, 19B, paras. 154-155, wherein identifying patterns, fraud detection are disclosed, also See paras. 191-195 and 205, wherein flag-alert, detecting whether flags are of intentional tampering, discrepancies, patterns are disclosed; as taught by Pope.)
and determining a pattern associated with the identified transactional noise based on the identified plurality of indicative markers of the fraudulent signal. (See Figs. 11A, 19B, paras. 154-155, wherein identifying patterns, fraud detection are disclosed, also See paras. 191-195 and 205, wherein flag-alert, detecting whether flags are of intentional tampering, discrepancies, patterns are disclosed; as taught by Pope.)

As per claims 4, 12, and 20, the combination of Pope, Adjaoute, and Kennis further discloses wherein determining the pattern associated with transactional noise comprises: matching at least one contextual factor within the plurality of contextual factors associated with the identified transactional noise with the converted data; (See Figs. 11A, 19B, paras. 154-155, wherein identifying patterns, fraud detection are disclosed, also See paras. 191-195 and 205, wherein flag-alert, detecting whether flags are of intentional tampering, discrepancies, patterns are disclosed; as taught by Pope.)
converting the at least one contextual factor within the plurality of contextual factors associated with the identified transactional noise from the time-based domain to the frequency-based domain by using the signal processing algorithm; (See Fig. 19B, paras. 13-14 and 24, wherein time domain and transforming into frequency domain are disclosed, also See paras. 177, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)
and calculating a signal strength associated with the converted plurality of contextual factors. (See Fig. 19B, paras. 10 and 30, wherein identifying and calculating measured values and aggregating process are disclosed, also See paras. 177-179, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)

As per claims 5 and 13, the combination of Pope, Adjaoute, and Kennis further discloses wherein calculating the signal strength comprises: converting at least one contextual factor within the plurality of contextual factors associated with the identified transactional noise from a time measurement to a frequency measurement; (See Fig. 19B, paras. 13-14 and 24, wherein time domain and transforming into frequency domain are disclosed, also See paras. 177, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)
assigning a value to each converted contextual factor within the plurality of contextual factors based on the frequency measurement; (See Fig. 19A, para. 206, wherein measured values are disclosed; as taught by Pope.)
and summing the assigned values of the converted contextual factors within the plurality of contextual factors associated with the identified transactional noise. (See Figs. 17-18, 19A, paras. 10, 13-17 and 30, wherein identifying and calculating measured values and aggregating process are disclosed, also See paras. 177-179, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)

As per claims 6 and 14, the combination of Pope, Adjaoute, and Kennis further discloses determining a periodicity associated with the identified transactional noise by calculating a frequency of transactions associated with the identified transactional noise occurring over a predetermined period of time. (See Figs. 17-18, 19A, paras. 55 and 113, wherein predetermined period of time and validation of measurement data are disclosed, also See paras. 177-179, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)

As per claims 7 and 15, the combination of Pope, Adjaoute, and Kennis further discloses determining a signal power associated with calculated signal strength by: squaring a magnitude value of each calculated signal strength within a plurality of calculated signal strength based on a conversion to the frequency-based domain; (See para. 160, wherein degree of accuracy is disclosed, also See paras. 177-179, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)
and normalizing the squared magnitude value of each calculated signal strength by a number of frequency samples associated with the converted data. (See para. 160, wherein degree of accuracy is disclosed, also See paras. 177-179, 193, wherein converting process and Fourier transforming process are disclosed; as taught by Pope.)

As per claims 8 and 16, the combination of Pope and Kennis fails to disclose wherein filtering the identified transactional noise comprises dynamically removing datapoints within the converted data with a calculated signal power that meets or exceeds a predetermined threshold of amplitude, wherein the signal power is associated with a transactional amount and the amplitude is associated with a transactional frequency.
On the other hand, Adjaoute teaches wherein filtering the identified transactional noise comprises dynamically removing datapoints within the converted data with a calculated signal power that meets or exceeds a predetermined threshold of amplitude, wherein the signal power is associated with a transactional amount and the amplitude is associated with a transactional frequency. (See Fig. 3, paras. 53-57, 62 and 79, wherein data cleanup models, transaction separator functions and fraud models with different setting of filter switch are disclosed; as taught by Adjaoute.)
See claims 1 and 9 for motivation above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153